Citation Nr: 1729138	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for metastatic tongue cancer, including as secondary to herbicide (Agent Orange) exposure.


REPRESENTATION

Veteran represented by:	Stephen S. Pennington, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to November 1968 and from February 1970 to November 1979, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal was remanded in July 2013 and March 2015 for additional development. 

In connection with the Veteran's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in October 2016.  The December 2016 VHA opinion has been associated with the record.  The VHA specialist's report was forwarded to the Veteran in January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Veteran submitted additional evidence pertinent to his appeal.  The additional evidence was submitted in response to the December 2016 VHA opinion.  The Veteran specifically indicated that he did not waive RO consideration of the evidence submitted and requested that the Board remand the case to the RO for consideration of the new evidence in the first instance.  As such, a remand is required.  See 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the Veteran's claim for service connection for metastatic tongue cancer, in light of the December 2016 VHA opinion and any other new evidence submitted by the Veteran.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

